      Case 2:17-cv-07563-CJB-JCW Document 80 Filed 06/20/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


 MICHAEL ZUMMER                                         CIVIL ACTION

 VERSUS                                                 NO: 17-7563

 JEFFREY SALLET, ET AL.                                 SECTION: “J”(2)


                                      ORDER

       Considering the foregoing Ex Parte Motion to Substitute Counsel of Record

(Rec. Doc. 79),

       IT IS HEREBY ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that the docket be modified to reflect that

Meredith S. Grabill (La. Bar. No. 35484) is withdrawn as counsel of record for the

Plaintiff and Daniel Centner (La. Bar. No. 33055) is hereby substituted as counsel of

record for the Plaintiff.

       New Orleans, Louisiana, this 19th day of June, 2019.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
